Citation Nr: 1732216	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  09-22 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome and acute myeloid leukemia, to include as due to in-service radiation and/or chemical exposure.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served honorably in the Air Force from March 1954 to September 1974. This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

After perfecting a timely appeal in May 2009, the Veteran died in December 2009.  In January 2010, within one year of the Veteran's death, the appellant filed a claim for Dependency and Indemnity Compensation.  Accordingly the RO, in a November 2012 decision, correctly substituted the appellant as the claimant for the purposes of processing the Veteran's prior service connection claim to completion.  See 38 US CA § 5121A (West 2014)

In June 2013, the Board remanded the claim to afford the appellant a videoconference hearing. In January 2015, the appellant testified before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file. 

In April 2015, the Board remanded the claim for additional development. It has since been returned to the Board for further appellate action.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM).  LCM includes documents that are duplicative of those in VBMS or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is required to obtain compliance with the prior Board remand. Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  The Board is obligated by law to ensure that the RO complies with its directives. Stegall, 11 Vet. App. at 271. RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance. Stegall, 11 Vet. App. at 271.

In April 2015, the Board remanded this claim for the RO to conduct the following development:  1) to obtain all of the Veteran's service personnel records; 2) as required by 38 C.F.R. § 3.311(a)(2), to forward all relevant documents to the Under Secretary for Health for a dose estimate, including the DD 1141 and various personnel and treatment records; 3) as required by 38 C.F.R. § 3.311(a)(2), to forward the claims file and the dose estimate to the Under Secretary for Benefits for an opinion regarding ionizing radiation; and 4) to obtain a medical opinion from a VA examiner regarding the Veteran's exposure to particular chemicals, which required consideration of private nexus opinions and medical articles.  

First, it does not appear that the appropriate documents were forwarded to the individual determining the dose estimate.  This is because the Veteran's DD 1141 shows exposures from August 1958 to December 1954, including one year that contained 250 L of exposure.  A December 1956 STR also noted radiation exposure.  The dose estimate, however, appeared to give an estimate based on exposures during the years 1962 to 1964.  Additionally, the estimate itself indicated that "[e]ven though our records date back to 1947, there appears to have been cases where early records, especially the dd form 1141, were maintained in the individual's military medical record or by the local unit and Were not forwarded for inclusion in the central repository."  Based on this admission and the lack of discussion of relevant documents, the Board finds that an appropriate dose estimate has not been obtained.

Second, although an opinion was provided regarding chemical exposures, the examiner did not address the requested records.  The Board requested that the examiner address all submitted articles regarding the Veteran's chemical exposures to include the April 2000 Air Force article regarding toxicity, the August 2001 New Jersey Department of Health Fact Sheet, the Technical Order 1-1-636, and the private opinions of record.  The examiner did not address these records.  Remand is thus required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Air Force, Defense Personnel Records Information Retrieval System (DPRIS), the National Archives and Records Administration (NARA), the National Personnel Records Center (NPRC), the Defense Threat Reduction Agency (DTRA), or any other appropriate repository to attempt to verify any additional radiation exposure during the Veteran's service from March 1954 to September 1974, including the Veteran's participation in Operation Cottonseed. Obtain copies of any pertinent records. Document for the claims file which repositories were contacted and why.

Accomplish any additional action necessary, to include any follow-up action(s) requested by any contacted entity. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the appellant and her representative. 

2. After obtaining any outstanding records pertaining to in-service radiation exposure, forward to the Undersecretary for Health under 38 C.F.R. § 3.311(a)(2) the following:  1) the Veteran's service personnel records reflecting military occupational specialties specifically involving nuclear weapons; 2) the DD 1141 reflecting radiation exposure from August 1958 to December 1964 and specifically the 250L total radiation dose; 3) the December 1956 STR indicating radiation exposure; 4) , and any additional records pertaining to in-service radiation exposure recovered on remand to; and request a radiation dose estimate for the Veteran. 

3. After obtaining any outstanding records pertaining to in-service radiation exposure and a dose estimate, refer the claims for service connection to VA's Under Secretary for Benefits for an opinion as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not the Veteran's myelodysplastic syndrome and acute myeloid leukemia resulted from in-service radiation exposure. 

4. After any additional records are associated with the claims file, obtain an addendum medical opinion. The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's myelodysplastic syndrome and acute myeloid leukemia resulted from in-service chemical exposure. 

The examiner must specifically comment on the following:  a) an April 1961 STR noting trichloroethylene exposure; b) an April 2000 Air Force article regarding chromate exposure during F-16 operations; c) an August 2002 New Jersey Department of Health Fact Sheet; d) Technical Order 1-1.636; e) private opinions of record including the May 2008 opinion by Dr. A.L, the February 2009 opinion by Dr. B.C., and the February 2015 opinion by Dr. K. B; f) the February 2009 DRO Hearing Transcript; and g) the January 2015 Board Hearing Transcript.

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

